NO. 07-12-0382-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL B

                                JANUARY 4, 2013
                        ______________________________

                              PAUL DAVID GILLETTE,

                                                                  Appellant

                                         V.

                              THE STATE OF TEXAS,

                                                                  Appellees
                        ______________________________

             FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                 NO. 62,169-A; HON. DAN L. SCHAAP, PRESIDING
                       _______________________________

                         ON ABATEMENT AND REMAND
                       _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Paul David Gillette appeals from his conviction for the offense of

murder. On October 18, 2012, the clerk’s record was filed. The reporter’s record was

due on October 26, 2012. On November 2, 2012, this court notified the reporter by

letter that the record was late and directed the reporter to respond, by November 13,

2012, and explain why it had not been filed. On November 9, 2012, the reporter filed a
motion for extension of time to file the record, which was granted to November 26,

2012. On November 29, 2012, the reporter filed a second extension to extend the time

to file the record, which was granted to December 27, 2012. To date, no response,

status report, or reporter’s record has been filed.

       Accordingly, we abate this appeal and remand the causes to the 47th District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall determine, via hearing or other reasonable means:

              when the reporter’s record will be transcribed into written
              form and filed in accordance with the rules of appellate
              procedure and in a manner that does not further delay the
              prosecution of this appeal or have the practical effect of
              depriving the appellant of his right to appeal.


       The trial court shall cause the hearing to be transcribed.       So too shall it 1)

execute findings of fact and conclusions of law addressing the foregoing issue.

Additionally, the district court shall then cause those findings of fact and conclusions of

law to be filed with the clerk of this court on or before February 4, 2013. Should further

time be needed by the trial court to perform these tasks, then same must be requested

before February 4, 2013.

       It is so ordered.

                                                 Per Curiam



Do not publish.



                                             2